                                                                        19-11400




19-11400-aih   Doc 2   FILED 03/14/19   ENTERED 03/14/19 15:15:28   Page 1 of 9
                                                                        19-11400




19-11400-aih   Doc 2   FILED 03/14/19   ENTERED 03/14/19 15:15:28   Page 2 of 9
                                                                        19-11400




19-11400-aih   Doc 2   FILED 03/14/19   ENTERED 03/14/19 15:15:28   Page 3 of 9
                                                                        19-11400




19-11400-aih   Doc 2   FILED 03/14/19   ENTERED 03/14/19 15:15:28   Page 4 of 9
                                                                        19-11400




19-11400-aih   Doc 2   FILED 03/14/19   ENTERED 03/14/19 15:15:28   Page 5 of 9
                                                                        19-11400




19-11400-aih   Doc 2   FILED 03/14/19   ENTERED 03/14/19 15:15:28   Page 6 of 9
                                                                        19-11400




19-11400-aih   Doc 2   FILED 03/14/19   ENTERED 03/14/19 15:15:28   Page 7 of 9
                                                                        19-11400




19-11400-aih   Doc 2   FILED 03/14/19   ENTERED 03/14/19 15:15:28   Page 8 of 9
                                                                        19-11400




19-11400-aih   Doc 2   FILED 03/14/19   ENTERED 03/14/19 15:15:28   Page 9 of 9
